[DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT           FILED
                      ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                            APRIL 16, 2012
                             No. 11-15896
                                                             JOHN LEY
                         Non-Argument Calendar
                                                              CLERK
                       ________________________

                 D.C. Docket No. 9:98-cr-08105-DTKH-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

BYRON KEITH THOMAS,

                                                         Defendant-Appellant.

                      ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                             (April 16, 2012)

Before CARNES, HULL and WILSON, Circuit Judges.

PER CURIAM:
       Byron Keith Thomas, a federal prisoner convicted of two crack cocaine

offenses and a firearm offense, appeals the denial of his 18 U.S.C. § 3582(c)(2)

motion for a sentence reduction. After review, we affirm.1

       Under § 3582(c)(2), a district court has the authority to modify a

defendant’s term of imprisonment if the defendant’s sentence was “based on a

sentencing range that has subsequently been lowered by the Sentencing

Commission pursuant to 28 U.S.C. [§] 994(o).” 18 U.S.C. § 3582(c)(2); see also

U.S.S.G. § 1B1.10(a)(1). However, if the retroactively applicable amendment to

the guidelines “reduce[d] a defendant’s base offense level, but does not alter the

sentencing range upon which his or her sentence was based, § 3582(c)(2) does not

authorize a reduction in sentence.” United States v. Moore, 541 F.3d 1323, 1330

(11th Cir. 2008); see also U.S.S.G. § 1B1.10(a)(2)(B).

       A sentence reduction is not authorized if the amendment does not lower a

defendant’s applicable guidelines range “because of the operation of another

guideline or statutory provision.” U.S.S.G. § 1B1.10 cmt. n.1(A). Thus, when

defendant’s applicable guidelines range is determined by his status as an armed

career criminal, pursuant to U.S.S.G. § 4B1.4, and not by the amount of crack



       1
        “We review de novo a district court’s conclusions about the scope of its legal authority
under 18 U.S.C. § 3582(c)(2).” United States v. James, 548 F.3d 983, 984 (11th Cir. 2008).

                                                2
cocaine involved in his offense, pursuant to U.S.S.G. § 2D1.1(c), the defendant is

not eligible for § 3582(c)(2) relief based on recent amendments to the base offense

levels in § 2D1.1(c) for crack cocaine offenses. See, e.g., United States v.

Thomas, 545 F.3d 1300, 1301-02 (11th Cir. 2008) (involving § 3582(c)(2) motion

based on Amendment 706).

       Here, the district court did not err in denying Thomas’s § 3582(c)(2)

motion. Thomas’s motion was based on Amendment 750, which changed the drug

quantity tables in U.S.S.G. § 2D1.1(c) to conform to the Fair Sentencing Act of

2010. See U.S.S.G. app. C, amends. 750, 759 (making Amendment 750

retroactive); U.S.S.G. § 1B1.10(c) (listing Amendment 750 as an amendment for

which a defendant may file a § 3582(c)(2) motion). Because Thomas was

designated an armed career criminal at his original sentencing, his offense level

was based on U.S.S.G. § 4B1.4, not on the drug quantity tables in U.S.S.G.

§ 2D1.1(c). See Thomas, 545 F.3d at 1301.2 Thus, Amendment 750 had no effect

on Thomas’s ultimate sentencing range.


       2
         Thomas involved a prior § 3582(c)(2) motion filed by the same defendant, Byron Keith
Thomas, but brought pursuant to Amendment 706, a 2007 amendment that lowered the offense
levels in U.S.S.G. § 2D1.1(c) for crack cocaine offenses. In Thomas, we affirmed the district
court’s denial of Thomas’s § 3582(c)(2) motion because Thomas was sentenced as an armed
career criminal under U.S.S.G. § 4B1.4. 545 F.3d at 1301. Thomas concedes that our earlier
Thomas opinion controls, but states that he brings his challenge to preserve it for possible future
appeals.

                                                 3
      We find no merit to Thomas’s argument that he is eligible for § 3582(c)(2)

relief because U.S.S.G. § 4B1.4’s armed career criminal enhancement applied only

to his firearm conviction (Count 1) and not to his two crack cocaine convictions

(Counts 2 and 3). At sentencing, the district court grouped all three counts for

purposes of calculating Thomas’s offense level, pursuant to U.S.S.G. § 3D1.2(c).

The court then determined that the applicable offense level was 34, pursuant to

U.S.S.G. § 4B1.4(b)(3)(A). Thus, Thomas’s offense level for all three counts was

based on § 4B1.4(b)(3)(A), which was not changed by Amendment 750.

      For these reasons, the district court correctly concluded that Thomas was

ineligible for a § 3582(c)(2) sentence reduction.

      AFFIRMED.




                                         4